Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 32 Certificate of Chief Executive and Chief Financial Officers The following statement is being made to the Securities and Exchange Commission solely for purposes of Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350), which carries with it certain criminal penalties in the event of a knowing or willful misrepresentation. Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 Re: Ark Restaurants Corp. Ladies and Gentlemen: In accordance with the requirements of Section 906 of the Sarbanes-Oxley Act of 2002 (18 USC 1350), each of the undersigned hereby certifies that: (i) this report on Form 10-Q fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and (ii) the information contained in this report fairly presents, in all material respects, the financial condition and results of operations of Ark Restaurants Corp. Dated as of this 11th day of August 2009. /s/ Michael Weinstein /s/ Robert J. Stewart Michael Weinstein Robert J. Stewart Chairman and Chief Executive Officer Chief Financial Officer
